                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALEXANDER LEES,                                     Case No. 19-cv-01603-HSG
                                   8                    Plaintiff,                           ORDER SCREENING AMENDED
                                                                                             COMPLAINT; RESETTING BRIEFING
                                   9              v.                                         SCHEDULE
                                  10     SINGSONG, et al.,                                   Re: Dkt. No. 22
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                            INTRODUCTION

                                  14          Plaintiff, an inmate at Pelican Bay State Prison, filed this pro se civil rights action pursuant

                                  15   to 42 U.S.C. § 1983 regarding events that took place at Salinas Valley State Prison (“SVSP”). His

                                  16   second amended complaint (Dkt. No. 22) is now before the Court for review under 28 U.S.C.

                                  17   § 1915A.

                                  18                                               DISCUSSION

                                  19   A.     Standard of Review

                                  20          A federal court must engage in a preliminary screening of any case in which a prisoner

                                  21   seeks redress from a governmental entity, or from an officer or an employee of a governmental

                                  22   entity. 28 U.S.C. § 1915A(a). In its review, the Court must identify any cognizable claims, and

                                  23   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief may be

                                  24   granted, or seek monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

                                  25   § 1915A(b) (1), (2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police

                                  26   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                  27          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  28   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not
                                   1   necessary; the statement need only ‘give the defendant fair notice of what the . . . . claim is and the

                                   2   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   3   “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

                                   4   than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                   5   do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”

                                   6   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   7   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

                                   8           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                   9   right secured by the Constitution or laws of the United States was violated; and (2) that the

                                  10   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                  11   42, 48 (1988).

                                  12   B.      Procedural History
Northern District of California
 United States District Court




                                  13           The amended complaint’s allegation that Defendant Hogeland beat, kicked, and pummeled

                                  14   him into unconsciousness stated a cognizable claim for excessive use of force in violation of the

                                  15   Eighth Amendment. The Court dismissed with leave to amend the amended complaint’s claim

                                  16   that Defendants Mariscal, Singsong, Ponce, and Hogeland were deliberately indifferent to

                                  17   Plaintiff’s serious medical needs in violation of the Eighth Amendment. Dkt. No. 16.

                                  18   C.      Second Amended Complaint

                                  19           The second amended complaint makes the following allegations.

                                  20           On April 2, 2017, while incarcerated at SVSP B-Facility, Plaintiff was attacked and beaten

                                  21   by another inmate. In response to the attack, prison officials activated an all-code-call-arms which

                                  22   requires all designated officers and medical personnel to respond to the incident. Dkt. No. 22 at 7.

                                  23   That day, Defendant Singsong was assigned to respond to alarms on B-Facility and provide

                                  24   medical attention. However, Defendant Singsong did not respond to the incident. Dkt No. 22 at

                                  25   7.

                                  26           The prison officer who responded to the attack was Defendant Mariscal. Defendant

                                  27   Mariscal immediately ordered Plaintiff to get down on the ground. Plaintiff was in severe pain

                                  28   from the attack, but he complied with the order and proned out. Dkt. No. 22 at 7. Defendant
                                                                                           2
                                   1   Mariscal cuffed Plaintiff behind his back, despite Plaintiff informing Defendant Mariscal that he

                                   2   had a special cuffing chrono and asking to not be cuffed behind his back. Plaintiff cried out from

                                   3   the pain of this cuffing and begged for medical attention but was ignored by Defendants Mariscal,

                                   4   Hogeland, and Ponce. Plaintiff did not see any medical personnel around. Plaintiff tried to sit up

                                   5   when instructed to do so, but it caused his lower back and legs to cramp. Dkt. No. 22 at 8.

                                   6   Plaintiff complained of the excruciating pain from both the initial attack and the cuffing and again

                                   7   asked for medical attention. Defendant Mariscal forcefully pulled Plaintiff off the floor, causing

                                   8   severe pain, and told him, “You want medical? Then walk.” Plaintiff was made to walk towards

                                   9   medical despite severe cramping in his legs and lower back. Approximately thirty to forty yards

                                  10   from medical, Plaintiff fell to the ground due to his legs cramping and back spasms, and lost

                                  11   consciousness. Dkt. No. 22 at 9.

                                  12            Plaintiff awoke in B Facility Medical, and found himself surrounded by defendants
Northern District of California
 United States District Court




                                  13   Mariscal, Hogeland, Ponce and Singsong. Dkt. No. 22 at 9. Plaintiff asked Defendant Singsong

                                  14   for medical attention, but Defendant Singsong ignored him. Defendant Singsong did not examine

                                  15   or question him regarding his allegations of severe pain, as required by law. Defendant Singsong

                                  16   failed to properly report Plaintiff’s injuries are required by departmental regulations. Defendant

                                  17   Singsong incorrectly deemed Plaintiff’s injuries as minor and disregarded his constant pleas for

                                  18   aid. Defendants Mariscal, Hogeland and Ponce denied Plaintiff medical care when they failed to

                                  19   follow state regulations regarding inmate injuries and healthcare administration. Dkt. No. 22 at

                                  20   10-11.

                                  21            After Plaintiff begged Defendant Singsong for medical care, Defendant Hogeland

                                  22   screamed at Plaintiff to get up, told Defendant Singsong that Plaintiff was faking it, and picked

                                  23   Plaintiff and threw him into a wheelchair. Plaintiff asked Defendant Singsong for help, but

                                  24   Defendants Mariscal, Hogeland and Ponce wheeled him out to B-facility gym to be placed in a

                                  25   holding cage. Defendant Hogeland ordered Plaintiff to enter the small holding cell despite

                                  26   Plaintiff’s protestations that he suffered from claustrophobia and was suffering from

                                  27   overwhelmingly painful back spasms and leg cramps. Defendant Hogeland ordered Defendant

                                  28   Singsong to leave the gym, and then snatched Plaintiff up from the wheelchair, threw him to the
                                                                                        3
                                   1   floor, and proceeded to beat, pummel, and kick Plaintiff. Defendants Mariscal and Ponce joined

                                   2   in on the assault. Plaintiff was cuffed and restrained at the time of the assault. Plaintiff lost

                                   3   consciousness from the assault. Dkt. No. 22 at 11-14.

                                   4          To cover up the April 2, 2017 assault, Defendants Hogeland, Mariscal, Ponce and

                                   5   Singsong falsified injury reports and falsely accused Plaintiff of assaulting staff members. Dkt.

                                   6   No. 22 at 14.

                                   7   C.     Legal Claims

                                   8          The second amended complaint’s allegation that defendants Hogeland, Mariscal, and

                                   9   Ponce beat Plaintiff into unconsciousness while he was restrained and controlled states a

                                  10   cognizable claim for use of excessive force in violation of the Eighth Amendment. The Eighth

                                  11   Amendment’s prohibition of cruel and unusual punishment protects prisoners from force used

                                  12   maliciously and sadistically for the purpose of causing harm. See generally Hudson v. McMillian,
Northern District of California
 United States District Court




                                  13   503 U.S. 1, 6 (1992).

                                  14          Liberally construed, the second amended complaint’s allegation that Defendant Singsong

                                  15   ignored Plaintiff’s request for medical help states a cognizable claim for deliberate indifference to

                                  16   Plaintiff’s serious medical needs. However, Defendant Singsong’s failure to follow prison

                                  17   regulations in reporting or addressing Plaintiff’s injuries does not state a cognizable Eighth

                                  18   Amendment claim. “Deliberate indifference” to a prisoner’s serious medical needs involves an

                                  19   examination of two elements: the seriousness of the prisoner’s medical need and the nature of the

                                  20   defendant’s response to that need. McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992),

                                  21   overruled in part on other grounds by WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1136

                                  22   (9th Cir. 1997). A “serious” medical need exists if the failure to treat a prisoner’s condition could

                                  23   result in further significant injury or the “unnecessary and wanton infliction of pain.” McGuckin,

                                  24   974 F.2d at 1059 (citing Estelle v. Gamble, 429 U.S. 97, 104 (1976)). A prison official is

                                  25   deliberately indifferent if he knows that a prisoner faces a substantial risk of serious harm and

                                  26   disregards that risk by failing to take reasonable steps to abate it. Farmer v. Brennan, 511 U.S.

                                  27   825, 837 (1994). In order for deliberate indifference to be established, therefore, there must be a

                                  28   purposeful act or failure to act on the part of the defendant and resulting harm. See McGuckin,
                                                                                          4
                                   1   974 F.2d at 1060. The gravamen of an Eighth Amendment claim is whether the defendant took

                                   2   reasonable steps to abate the substantial risk of serious harm, not whether prison regulations were

                                   3   followed. The second amended complaint also fails to state a cognizable claim for deliberate

                                   4   indifference to Plaintiff’s serious medical needs against defendants Hogeland, Mariscal, and

                                   5   Ponce. According to the second amended complaint, when Plaintiff requested medical assistance

                                   6   following the assault by the inmate, he was taken to medical. That he was made to walk despite

                                   7   excruciating pain from leg cramps fails to state a cognizable Eighth Amendment claim. It cannot

                                   8   be reasonably inferred from the factual allegations that Plaintiff faced a substantial risk of serious

                                   9   harm from pain caused by leg cramps and back spasms. The second amended complaint’s Eighth

                                  10   Amendment claims regarding Defendant Singsong’s failure to follow prison regulations and

                                  11   regarding Defendants Hogeland, Mariscal, and Ponce forcing Plaintiff to walk to medical are

                                  12   DISMISSED with prejudice because granting leave to amend would be futile. See Reddy v. Litton
Northern District of California
 United States District Court




                                  13   Indus., Inc., 912 F.2d 291, 296 (9th Cir. 1990) (in determining whether amendment would be

                                  14   futile, court examines whether amending complaint could cure defects requiring dismissal without

                                  15   contradicting allegations in original complaint).

                                  16             Liberally construed, the second amended complaint’s allegation that Defendants Hogeland,

                                  17   Mariscal, Ponce, and Singsong conspired to cover up the April 2, 2017 beating by falsifying injury

                                  18   reports and falsely accusing Plaintiff of assaulting staff members states a cognizable due process

                                  19   claim.1

                                  20             The second amended complaint’s allegations that Defendants acted unconstitutionally

                                  21   when they failed to follow state regulations, i.e. that Defendant Singsong failed to report

                                  22
                                       1
                                  23     The Ninth Circuit has not directly addressed whether being falsely or wrongly accused of
                                       conduct violates an inmate’s federal due process rights. Other circuits, however, have held that,
                                  24   generally speaking, allegations of a fabricated charge fail to state a claim under § 1983. See, e.g.,
                                       Sprouse v. Babcock, 870 F.2d 450, 452 (8th Cir. 1989) (inmate’s claims based on the falsity of the
                                  25   charges did not, standing alone, state constitutional claims); Freeman v. Rideout, 808 F.2d 949,
                                       951 (2d Cir. 1986) (inmate has “no constitutionally guaranteed immunity from being falsely or
                                  26   wrongly accused of conduct which may result in the deprivation of a protected liberty interest;”
                                       only has right to not “be deprived of a protected liberty interest without due process of law”);
                                  27   Hanrahan v. Lane, 747 F.2d 1137, 1140–41 (7th Cir. 1984) (allegation that prison guard planted
                                       false evidence implicating inmate in disciplinary infraction fails to state cognizable due process
                                  28   claim where procedural due process protections were afforded). Because Ninth Circuit law in this
                                       area is unsettled, the Court will not dismiss this claim at the screening stage.
                                                                                           5
                                   1   Plaintiff’s injuries as required by state regulations and failed to respond to B-Facility upon the all-

                                   2   code-calls-alarm being dispatched, and that Defendants failed to fulfill a duty of care of Plaintiff,

                                   3   do not state cognizable constitutional claims. The failure to follow state regulations, without

                                   4   more, does not state a cognizable Section 1983 claim. See, e.g., West, 487 U.S. at 48 (Section

                                   5   1983 claim must allege violation of right secured by federal Constitution or federal laws). State

                                   6   laws do not create rights protected by the federal Due Process Clause unless “the state law

                                   7   contains (1) substantive predicates governing official decisionmaking, and (2) explicitly

                                   8   mandatory language specifying the outcome that must be reached if the substantive predicates

                                   9   have been met.” See James v. Rowlands, 606 F.3d 646, 656 (9th Cir. 2010) (internal quotation

                                  10   marks and citation omitted). The second amended complaint’s allegations that Defendants failed

                                  11   to follow state regulations are DISMISSED with prejudice. See Lopez v. Smith, 203 F.3d 1122,

                                  12   1130 (9th Cir. 2000) (“a district court should grant leave to amend even if no request to amend the
Northern District of California
 United States District Court




                                  13   pleading was made, unless it determines that the pleading could not possibly be cured by the

                                  14   allegation of other facts”) (citation and internal quotation marks omitted).

                                  15                                              CONCLUSION

                                  16          For the foregoing reasons, the Court orders as follows.

                                  17          1.      The second amended complaint states the following cognizable claims:

                                  18   (1) Defendants Hogeland, Mariscal, and Ponce used excessive force on Plaintiff in violation of the

                                  19   Eighth Amendment; (2) Defendant Singsong was deliberately indifferent to Plaintiff’s serious

                                  20   medical needs in violation of the Eighth Amendment; and (3) Defendants Hogeland, Mariscal,

                                  21   Ponce, and Singsong falsified injury reports and falsely accused Plaintiff of assaulting staff

                                  22   members, in violation of the Due Process Clause.

                                  23          2.      The following claims are DISMISSED with prejudice: Defendant Singsong failed

                                  24   to follow prison regulations regarding reporting or addressing Plaintiff’s injuries; Defendants

                                  25   Hogeland, Mariscal, and Ponce were deliberately indifferent to Plaintiff’s serious medical needs;

                                  26   Defendant Singsong failed to respond to B-Facility upon the all-code-calls-alarm being

                                  27   dispatched; Defendants Hogeland, Mariscal, and Ponce failed to fulfill a duty of care to Plaintiff

                                  28   by keeping Plaintiff from hurting himself; and Defendants failed to follow state regulations.
                                                                                          6
                                   1          3.      The Clerk shall issue summons and the United States Marshal shall serve, without

                                   2   prepayment of fees, a copy of the second amended complaint with all attachments thereto (Dkt.

                                   3   No. 22), and a copy of this order upon defendants Officer Mariscal, Officer Ponce and LVN

                                   4   Singsong at Salinas Valley State Prison, 31625 Highway 101, Soledad CA 93960. Defendant

                                   5   Hogeland has already been served and has appeared in this action.

                                   6          4.      The Court sets the following briefing schedule. No later than 91 days from the date

                                   7   this Order is filed, Defendants must file and serve a motion for summary judgment or other

                                   8   dispositive motion. Plaintiff’s opposition to the summary judgment or other dispositive motion

                                   9   must be filed with the Court and served upon Defendants no later than 28 days from the date the

                                  10   motion is filed. Defendants shall file a reply brief no later than 14 days after the date the
                                       opposition is filed. The motion shall be deemed submitted as of the date the reply brief is due. No
                                  11
                                       hearing will be held on the motion.
                                  12
Northern District of California
 United States District Court




                                              5.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.
                                  13
                                       No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16 is required
                                  14
                                       before the parties may conduct discovery.
                                  15
                                              6.      Plaintiff is responsible for prosecuting this case. Plaintiff must promptly keep the
                                  16
                                       Court informed of any change of address and must comply with the Court’s orders in a timely
                                  17
                                       fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant
                                  18
                                       to Federal Rule of Civil Procedure 41(b). Plaintiff must file a notice of change of address in every
                                  19
                                       pending case every time he is moved to a new facility.
                                  20
                                              7.      Any motion for an extension of time must be filed no later than the deadline sought
                                  21
                                       to be extended and must be accompanied by a showing of good cause.
                                  22
                                              IT IS SO ORDERED.
                                  23
                                       Dated: 5/13/2021
                                  24
                                                                                         ______________________________________
                                  25                                                     HAYWOOD S. GILLIAM, JR.
                                                                                         United States District Judge
                                  26
                                  27

                                  28
                                                                                          7
